DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wajima et al (Patent 6747392, further referred to as Wajima) in view of Kameda et al (Patent 6369487, further referred to as Kameda).
As to claim 1, Wajima teaches a piezoelectric component (fig 1, 2, 4A) comprising: a substrate (column 6 lines 3-10, the circuit is on a printed circuit board);
A pair of electrodes (9 and 10) on the surface of the substrate so as to leave a space there between (space between 9 and 10) which is located in a central region in the longitudinal direction; and
A piezoelectric element (5) both ends of which are fixed to the pair of electrodes (column 5 lines 39-50) respectively,
The pair of electrodes including a notch (fig 4a, between 9b and 10b, column 6 lines 47-55), extending from a central region side and in the longitudinal direction.
Wajima does not teach the substrate shape or the electrodes formed on the substrate surface.
Kameda teaches a piezoelectric device (fig 1) with a piezoelectric element (3) and a rectangular shaped substrate (5), with electrodes formed on the surface thereof (6 and 8, column 6 lines 10-25).  As 
As to claim 3, Wajima teaches the notches are formed opposed to each other with the central region interposed between (fig 4a, notched formed on each side between 9b and 10b are opposed each other, with the region in the middle between them).
Allowable Subject Matter
Claims 2 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sawai et al (Patent 6369489) teaches forming electrodes with notches.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY M SHIN whose telephone number is (571)270-7356.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY M SHIN/Primary Examiner, Art Unit 2849